       Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 1 of 17 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 WORKFORCE SOFTWARE, LLC, a
 Delaware limited liability company,

                       Plaintiff,
                                                          COMPLAINT FOR
        vs.                                          TRADEMARK INFRINGEMENT,
                                                      UNFAIR COMPETITION, AND
 WORKFORCE.COM, INC., a Delaware                         CYBERSQUATTING
 corporation f/k/a TANDA, INC.,
 WORKFORCE IP LIMITED, a United                               (JURY DEMAND)
 Kingdom limited liability company, and
 HCMA, Inc. d/b/a HUMAN CAPITAL
 MEDIA, a Delaware corporation,

                       Defendants.


       Plaintiff, Workforce Software, LLC (“Plaintiff” or “Workforce”), states for its Complaint

against Defendants Workforce.com, Inc. f/k/a Tanda, Inc. (“Tanda”), Workforce IP Limited (“Tanda

IP”), and HCMA, Inc. d/b/a Human Capital Media (“HCMA”) (together with Tanda and Tanda IP,

“Defendants”), the following:

                                          THE PARTIES

       1.     Plaintiff Workforce is a Delaware limited liability company whose principal place of

business is located at 38705 Seven Mile Road, Livonia, Michigan, 48152.

       2.     Defendant Tanda is a Delaware corporation whose principal place of business is

located at 150 N. Michigan Ave., Suite 550, Chicago, Illinois, 60601. Tanda is a corporate affiliate

of Tanda IP and HCMA.

       3.     Defendant Tanda IP is United Kingdom limited liability company whose principal

place of business is located at The Frames, Office 208, 2nd Floor, 1 Phipp Street, London, EC2A4PS,

United Kingdom. Tanda IP is a corporate affiliate of Tanda and HCMA.



                                                 1
       Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 2 of 17 PageID #:2



       4.      Defendant HCMA is a Delaware corporation whose principal place of business is

located at 150 N. Michigan Avenue, Suite 550, Chicago, IL, 60601. HCMA is a corporate affiliate

of Tanda and Tanda IP.

                                          JURISDICTION

       5.      This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338

because this is a trademark infringement and anti-cybersquatting case arising under the laws of the

United States, specifically arising under the Trademark Act of 1946, Pub. L. 79-489, 60 Stat. 427,

codified at 15 U.S.C. § 1051 et seq. (hereinafter, the “Lanham Act”), and arising under the Anti-

cybersquatting Consumer Protection Act, Pub. Law 106-113, codified at 15 U.S.C. § 1125(d)

(hereinafter, the “ACPA”).

       6.      This Court has personal jurisdiction over Tanda because it is physically present in this

judicial district and because this Court’s exercise of personal jurisdiction over Tanda is

constitutionally reasonable.

       7.      This Court has personal jurisdiction over Tanda IP because, as the owner of

Defendants’ WORKFORCE and Design mark, it has purposefully directed Defendants’ use of

Defendants’ WORKFORCE and Design mark in commerce in this judicial district, and because this

Court’s exercise of personal jurisdiction over Tanda IP is constitutionally reasonable. In addition, or

alternatively, this Court has personal jurisdiction over Tanda IP pursuant to Rule 4(k)(2) of the

Federal Rules of Civil Procedure based upon Tanda IP’s contacts with the United States and because

this Court’s exercise of personal jurisdiction over Tanda IP is constitutionally reasonable.

       8.      This Court has personal jurisdiction over HCMA because it is physically present in

this judicial district and because this Court’s exercise of personal jurisdiction over HCMA is

constitutionally reasonable.

       9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(2) and


                                                   2
       Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 3 of 17 PageID #:3



1391(b)(3).

                        ALLEGATIONS COMMON TO ALL COUNTS

                       Plaintiff and its Family of “Workforce” Trademarks

       10.    Since at least 1999, Plaintiff has been, and still is, engaged in the development,

marketing, and sale of computer software for timekeeping and workforce management, namely, for

tracking, recording, analyzing and managing the time and activities of employees, contractors,

contingent workers and other staff and consulting services related to implementation of computer

software and programs for others under the marks WORKFORCE™ and WORKFORCE

SOFTWARE®, and related marks, all containing the words “WORKFORCE” or “WORKFORCE

SOFTWARE.”

       11.    Plaintiff’s family of trademarks includes, for example, the following marks: (1)

WORKFORCE SOFTWARE®; (2) WORKFORCE SOFTWARE and Design®; (3) WFS A

WORKFORCE SOFTWARE COMPANY and Design® and WFS A WORKFORCE SOFTWARE

COMPANY and Design® (hereinafter, collectively the “WORKFORCE™ SOFTWARE Marks”).

       12.    Plaintiff has used and continues to use its WORKFORCE™ SOFTWARE Marks

extensively in connection with computer software for timekeeping and workforce management,

namely, for tracking, recording, analyzing and managing the time and activities of employees,

contractors, contingent workers and other staff and consulting services related to implementation of

computer software and programs for others.

       13.    There is a huge demand for computer software for timekeeping and workforce

management, namely, for tracking, recording, analyzing and managing the time and activities of

employees, contractors, contingent workers and other staff and consulting services related to

implementation of computer software and programs for others bearing Plaintiff’s WORKFORCE™

SOFTWARE Marks.


                                                 3
       Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 4 of 17 PageID #:4



       14.     Plaintiff offers its goods and services for computer software for timekeeping and

workforce management, namely, for tracking, recording, analyzing and managing the time and

activities of employees, contractors, contingent workers and other staff and consulting services related

to   implementation    of   computer    software    and   programs     for   others   on   its   website

www.workforcesoftware.com, where it appears, as follows:




       15.     Since at least 1999, Plaintiff has continuously used and promoted its WORKFORCE™

SOFTWARE Marks. Plaintiff’s family of WORKFORCE™ SOFTWARE Marks is the subject of

substantial and continuous marketing and promotion by Plaintiff in connection with its computer

software for timekeeping and workforce management. Plaintiff has and continues to widely market

and promote its family of WORKFORCE™ SOFTWARE Marks in the industry and to consumers

by, for example, displaying the WORKFORCE™ SOFTWARE Marks on computer software, on

product samplings, on promotional and point of sale materials, in magazines and other industry

publications, on the workforcesoftware.com website, and other Internet websites and social media

sites, and at trade shows. In addition, Plaintiff promotes the WORKFORCE™ SOFTWARE Marks

through, for example, its www.workforcesoftware.com website, which is published nationwide and

internationally.

       16.     By virtue of Plaintiff’s continuous and substantial use of its WORKFORCE™

SOFTWARE Marks in commerce, Plaintiff has developed strong common law rights in its

WORKFORCE™ SOFTWARE Marks.

       17.     In addition to its common law trademark rights, Plaintiff also owns four U.S.


                                                   4
       Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 5 of 17 PageID #:5



Trademark registrations.

       18.     Plaintiff owns U.S. Trademark Registration No. 4,608,651 for the mark

WORKFORCE SOFTWARE® in International Class 42 for use in connection with, “consulting

services related to implementation of computer software and programs for others,” which registration

issued September 23, 2014 and is based on an application filed in the United States Patent and

Trademark Office (the “USPTO”) on December 3, 2013 (hereinafter, the “ ‘651 Registration”). A

true and correct copy of the ‘651 Registration is attached hereto as Exhibit A.

       19.     Plaintiff also owns U.S. Trademark Registration No. 4,681,022 for the WORKFORCE

SOFTWARE and Design® mark in International Class 42 for use in connection with “consulting

services related to implementation of computer software and programs for others,” which registration

issued February 3, 2015 and is based on an application filed in the USPTO on May 2, 2014

(hereinafter, the “ ‘022 Registration”). A true and accurate copy of the ‘022 Registration is attached

hereto as Exhibit B.

       20.     Plaintiff also owns U.S. Trademark Registration No. 4,830,531 for the WFS A

WORKFORCE SOFTWARE COMPANY and Design® mark in International Class 9 for use in

connection with “computer software for timekeeping and workforce management, namely, for

tracking, recording, analyzing and managing the time and activities of employees, contractors,

contingent workers and other staff;” and in International Class 42 for use in connection with

“consulting services related to implementation of computer software and programs for others,” which

registration issued October13, 2015, and is based on an application filed in the USPTO on February

6, 2015 (hereinafter, the “ ‘531 Registration”). A true and accurate copy of the ‘531 Registration is

attached hereto as Exhibit C.

       21.     Plaintiff also owns U.S. Trademark Registration No. 5,249,285 for WFS A

WORKFORCE SOFTWARE COMPANY and Design® mark in International Class 9 for use in


                                                  5
       Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 6 of 17 PageID #:6



connection with, “computer software for timekeeping and workforce management, namely, for

tracking, recording, analyzing and managing the time and activities of employees, contractors,

contingent workers and other staff;” in International Class 35 for use in connection with “business

planning; business strategic planning services; business management consultancy as well as

development of processes for the implementation of strategy plans and management projects;

structuring, optimizing, and change management consulting related to timekeeping and scheduling;

business organization and management consultancy including personnel management;” and in

International Class 42 for use in connection with, “consulting services related to implementation of

computer software and programs for others,” which registration issued July 25, 2017 and is based on

an application filed in the USPTO on September 30, 2016 (hereinafter, the “ ‘285 Registration”). A

true and accurate copy of the ‘285 Registration is attached hereto as Exhibit D.

       22.     Plaintiff’s U.S. Trademark Registration Nos. 4,608,651, 4,681,022, 4,830,531, and

5,249,285 are valid, subsisting, unrevoked, and uncancelled. They constitute prima facie evidence of

the validity of the registered marks and of the registrations thereof, and of Plaintiff’s ownership of

the marks shown therein. Plaintiff’s trademark registrations also constitute notice to Defendants of

Plaintiff’s claim of ownership of the marks shown therein, as provided for in Sections 7(b), 22, and

33(a) of the Lanham Act. See 15 U.S.C. §§ 1057(b), 1072, and 1115(a).

       23.     Plaintiff has continuously used and promoted the WORKFORCE™ SOFTWARE

Marks, including WORKFORCE SOFTWARE®, WORKFORCE SOFTWARE and Design ®, and its

WFS A WORKFORCE SOFTWARE COMPANY and Design® marks shown in Registration Nos.

4,608,651, 4,681,022, 4,830,531, and 5,249,285 in interstate commerce in connection with its goods

and services, including the goods and services identified in such Registrations.

       24.     By virtue of Plaintiff’s continuous and substantial use in commerce, the

WORKFORCE™ SOFTWARE Marks distinguish Plaintiff’s goods and services from the goods and


                                                  6
       Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 7 of 17 PageID #:7



services of others. As a result, Plaintiff has built up, at great expense and effort, valuable goodwill in

the WORKFORCE™ SOFTWARE Marks, and owns the exclusive right to use the WORKFORCE™

SOFTWARE Marks in commerce in connection with the registered and related goods and services

throughout the United States.

               Defendants’ Predecessor-in-Interest Used “Workforce” for a Magazine

       25.     Upon information and belief, beginning in the 1920s, Defendants’ predecessor-in-

interest, Mediatec Publishing Ltd. (“Mediatec”), who conducted business as “Human Capital Media,”

published and distributed the Journal of Personnel Research. Mediatec subsequently decided to

change the name of its journal from the Journal of Personnel Research to “Workforce” or “Workforce

Magazine.”

       26.     On March 27, 2018, Mediatec applied for and later obtained U.S. Trademark

Registration No. 5,743,073 for the WORKFORCE mark in International Class 16 for use in

connection with, “[p]rinted publications, namely, magazines, journals, and newsletters directed to the

field of employment and human resources, but not featuring content concerning testing or

evaluation;” and in International Class 41 for use in connection with, “[p]roviding on-line non-

downloadable publications, namely, magazines, journals, and newsletters directed to the field of

employment and human resources, but not featuring content concerning testing or evaluation.”

(hereinafter, the “ ‘073 Registration”). Mediatec’s trademark application states that it first used

WORKFORCE in commerce in connection with these goods and services on September 30, 2013.

       27.     Upon information and belief, Mediatec registered the <workforce.com> domain name

on or about February 22, 1994, and used the domain name to advertise, promote, and distribute its

Workforce Magazine.

           Defendants Acquire Human Capital Media then Change its Name to Workforce

       28.     Defendants Tanda, Tanda IP, and HCMA, themselves or through their related


                                                    7
       Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 8 of 17 PageID #:8



companies, are in the business of offering, promoting, marketing, and advertising, printed and online

publications in the field of employment and human resources, as well as employee time-and-

attendance (i.e., TANDA) software for employee management, timeclocking, and other related goods

and services.

       29.      On April 30, 2019, Defendants acquired certain trademarks and other assets of

Mediatec, including, among others, U.S. Trademark Registration No. 4,219,648 for the HUMAN

CAPITAL MEDIA mark, the ‘073 Registration for the WORKFORCE mark for use in connection

with publications, and the <workforce.com> domain name.             Mediatec’s assignment of the

WORKFORCE trademark to HCMA was recorded with the USPTO on or about April 8, 2020 as

Assignment No. 900544022 at Reel 006910, Frame 0568-0569. However, because Mediatec had

never used the WORKFORCE mark in connection with human relations management software,

Mediatec never obtained common law or statutory rights to use the WORKFORCE mark in

connection with such goods and/or services.          Consequently, Mediatec’s assignment of its

WORKFORCE mark to HCMA carried with it no right to use the WORKFORCE mark in connection

with human relations management software.

       30.      Nevertheless, upon acquiring Mediatec’s assets, including the HUMAN CAPITAL

MEDIA mark, the ‘073 Registration for the WORKFORCE mark for use in connection with

publications (i.e., Workforce Magazine), and the <workforce.com> domain name used to advertise,

promote, and distribute the magazine, Defendants decided to change the name of the company from

HUMAN CAPITAL MEDIA to “Workforce.”

       31.      Indeed, the “FAQ” section of <workforce.com> states the following:

       Why is Tanda changing to Workforce.com?

       As we have continued to evolve we have identified more services beyond our current
       offerings that we wish to develop. In order to accommodate these new products and
       services, we feel it necessary to move away from a brand so closely associated with
       time & attendance. Rebranding to workforce.com will enable us to offer our current

                                                 8
       Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 9 of 17 PageID #:9



       and future services under a unified brand; leveraging the best software and the best
       workforce management research/editorial.

       Workforce.com and the Workforce Magazine has been around for over 97 years,
       leading the way in scientific, workforce management research and the application of
       such to advance the happiness, welfare and efficiency of those who work. At Tanda,
       we too strive to make workforces successful which made the decision to bring
       everything under the workforce.com banner an easy one.

See https://www.workforce.com/faqs (last visited Dec. 10, 2020).

       32.     On October 15, 2019, Tanda IP filed U.S. Trademark Application Serial No.

88/654,970 with the United States Patent and Trademark Office (the “USPTO”) seeking registration

of its WORKFORCE and Design mark in International Class 9 for use in connection with

“downloadable software for employee management and timeclocking,” and in International Class 42

for use in connection with, “providing online non-downloadable software for employee management

and timeclocking; Software as a Service (SAAS) for employee management and timeclocking.”

(hereinafter, the “Tanda Application”).

                      Defendants’ Infringement of the Workforce™ Software Marks

       33.     Having acquired Mediatec (i.e., Human Capital Media), in April, 2019, Defendants

have since begun using the WORKFORCE & Design mark (depicted below) in commerce in

connection with their software for employee management and timeclocking:




       34.     Defendants’ also use a version of the WORKFORCE and Design mark (depicted

below) to offer competing human resources management software in commerce both in the domain

name of Defendants’ <workforce.com> website and on the website itself:




       35.     Instead of offering only the Workforce Magazine publication, Defendants’ revamped

                                                9
      Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 10 of 17 PageID #:10



<workforce.com> website now offers “Advanced scheduling, time & attendance, employee

engagement and automated labor compliance” software. The website describes Defendants’ software

products as including, “Scheduling Software,” “Time and Attendance Software,” “Employee App,”

“Workforce Analytics,” and “Labor and Compliance.” Under the “Product” tab, the website lists the

following specific software applications: “Time Clock App,” “Auto Scheduling,” “Employee

Onboarding,” “Workforce Chat,” “Time-Off,” “Live Wage Tracker,” “Shift Swapping,” “Shift

Feedback,”      “Shift   Ratings,”   “GPS       Clock-ins,”   and   “Payroll   Integration.”     See

https://www.workfore.com (last visited Dec. 10, 2020).

       36.      Defendants are using their WORKFORCE and Design mark in commerce and on

<workforce.com> in connection with the same or similar goods in International Class 9 and in

connection with the same or similar services in International Class 42 as those offered by Plaintiff.

Defendants are doing so without having prior common law or statutory rights to use their

WORKFORCE and Design mark in connection with software, without a license from Plaintiff, and

without Plaintiff’s authorization or consent.

       37.      Indeed, Plaintiff’s acquisition of common law rights in its family of WORKFORCE™

SOFTWARE Marks well predates the October 15, 2019 filing date of the Defendants’ application to

register their WORKFORCE and Design mark. As a result, Plaintiff’s common law rights in

Plaintiff’s WORKFORCE™ SOFTWARE Marks for use in connection with computer software for

timekeeping and workforce management and related goods and services have priority over

Defendants’ unauthorized use of the same or confusingly similar marks for the same or related goods

and services.

       38.      The filing dates of Plaintiff’s respective trademark applications, each of which

matured into the ‘651 Registration, the ‘022 Registration, the ‘531 Registration, and the ‘285

Registration all preceded the October 15, 2019 filing date of the Defendants’ application to register


                                                   10
      Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 11 of 17 PageID #:11



their WORKFORCE and Design mark.              As a result, Plaintiff’s statutory rights in Plaintiff’s

WORKFORCE™ SOFTWARE Marks for use in connection with computer software for timekeeping

and workforce management and related goods and services have priority over Defendants’

unauthorized use of the same or confusingly similar marks for the same or related goods and services.

       39.     Defendants’     WORKFORCE          and    Design    marks   so   resemble    Plaintiff’s

WORKFORCE™ SOFTWARE Marks, as to be likely, when used on or in connection with the same

or related goods and/or services to cause confusion, or to cause mistake, or to deceive consumers as

to the source or origin of Plaintiff’s goods and/or services.


               Plaintiff’s Marks                                  Defendants’ Marks




       40.     Defendants’ unauthorized and continuing use of its confusingly similar

WORKFORCE and Design marks is causing Plaintiff to suffer monetary loss and irreparable injury

to its business, reputation, and goodwill. Absent a preliminary and permanent injunction, Plaintiff

will continue to suffer irreparable injury to its business, reputation, and goodwill in its

WORKFORCE™ SOFTWARE Marks.

                                    History of the Parties’ Dispute

       41.     On March 5, 2020, Tanda and Tanda IP filed a Petition for Cancellation with the

USPTO seeking cancellation of Plaintiff’s U.S. Trademark Registration No. 4,608,651 for its

WORKFORCE SOFTWARE mark (hereinafter, the “Cancellation Proceeding”). In the Cancellation



                                                   11
      Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 12 of 17 PageID #:12



Proceeding, Tanda and Tanda IP allege, inter alia, that they are “in the business of offering . . . a

market-leading technology platform that includes software for employee management and

timeclocking, and other related goods and services.” (Pet. for Cancellation ¶¶ 3-6.) They allege use

of their WORKFORCE and Design mark1 in commerce in connection with their “technology platform

that includes software for employee management and timeclocking.” (Id.) They claim that Plaintiff’s

‘651 Registration for its WORKFORCE SOFTWARE mark must be cancelled because the mark is

generic. (Id. ¶¶ 16-.24.)

       42.     On September 2, 2020, Plaintiff filed a Notice of Opposition with the United States

Trademark Trial and Appeal Board seeking to prevent the Tanda Application from maturing into a

federal trademark registration.     The proceeding was assigned No. 91264550 (hereinafter, the

“Opposition Proceeding”).      In the Opposition Proceeding, Plaintiff asserts that its family of

WORKFORCE™ SOFTWARE Marks for use in connection with: “computer software for

timekeeping and workforce management,” and alleges it will be harmed by Tanda IP’s registration of

its confusingly similar WORKFORCE and Design mark for the same or related services.

       43.     On October 12, 2020, Tanda IP filed its Answer in the Opposition Proceeding and,

along with Tanda, Inc., filed a counterclaim against Plaintiff seeking cancellation of Plaintiff’s U.S.

Trademark Registration No. 4,608,651 for its WORKFORCE SOFTWARE mark (hereinafter, the

“Cancellation Counterclaim”). The Cancellation Counterclaim is duplicative of the Cancellation

Proceeding. In the Cancellation Counterclaim, Tanda and Tanda IP again claim that Plaintiff’s ‘651

Registration for its WORKFORCE SOFTWARE mark must be cancelled because the mark is generic.

       44.     Plaintiff now files this civil action to address Defendants’ infringement of Plaintiff’s


1
 Tanda claims that it is using the mark “UWORKFORCE.” However the mark Tanda asserts does not begin
with the capital letter “U”, but rather, a design element that looks like two persons facing one another:




                                                   12
      Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 13 of 17 PageID #:13



WORKFORCE™ SOFTWARE Marks and to fully and finally resolve the parties’ dispute.

                                           COUNT I
                             (Trademark Infringement in Violation of
                                the Lanham Act, 15 U.S.C. § 1114)

          45.   Plaintiff incorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          46.   Defendants’ unauthorized use of their confusingly similar WORKFORCE and Design

marks in commerce constitutes a reproduction, copying, counterfeit, and colorable imitation of

Plaintiff’s WORKFORCE™ SOFTWARE Marks in a manner that is likely to cause confusion or

mistake or is likely to deceive consumers.

          47.   Defendants’ unauthorized use of their confusingly similar WORKFORCE and Design

mark in connection with nearly identical software and consulting services constitutes infringement of

Plaintiff’s rights in its registered WORKFORCE™ SOFTWARE Marks, as it likely to cause

confusion or mistake, or to deceive, as to the origin, sponsorship or approval of Defendants’ goods

and services, in violation of 15 U.S.C. § 1114(1)(a).

          48.   As a direct and proximate result of Defendants’ infringement of Plaintiff’s

WORKFORCE™ SOFTWARE Marks, Plaintiff has suffered, and will continue to suffer, monetary

loss and irreparable injury to its business, reputation, and goodwill.

          49.   Defendants’ willful and defiant disregard of Plaintiff’s rights in the registered

WORKFORCE™ SOFTWARE Marks makes this an exceptional case for which an award of

Plaintiffs’ reasonable attorneys’ fees, costs, and exemplary damages is warranted.

                                         COUNT II
                             (Common Law Trademark Infringement)

          50.   Plaintiff incorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          51.   Defendants’ unauthorized use of their confusingly similar WORKFORCE and Design

                                                   13
      Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 14 of 17 PageID #:14



marks in commerce constitutes an infringement of Plaintiff’s WORKFORCE™ SOFTWARE Marks

under the common law.

          52.   As a direct and proximate result of Defendants’ infringement of Plaintiff’s

WORKFORCE™ SOFTWARE Marks, Plaintiff has suffered, and will continue to suffer, monetary

loss and irreparable injury to its business, reputation, and goodwill.

                                            COUNT III
                            (Federal Unfair Competition in Violation of
                                the Lanham Act U.S.C. § 1125(a))

          53.   Plaintiff incorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          54.   Defendants’ unauthorized use of their confusingly similar WORKFORCE and Design

mark in commerce constitutes a false designation of origin which is likely to cause confusion, or to

cause mistake, or to deceive as to the affiliation, connection, or association between Plaintiff and

Defendants, or as to the origin, sponsorship, or approval of Defendants’ goods or services by Plaintiff.

          55.   As a direct and proximate result of Defendants’ unfair competition, Plaintiff has

suffered, and will continue to suffer, monetary loss and irreparable injury to its business, reputation,

and goodwill.

                                         COUNT IV
                                (Common Law Unfair Competition)

          56.   Plaintiff incorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          57.   Defendants’ unauthorized use of their confusingly similar WORKFORCE and Design

mark in commerce constitutes unfair competition under the common law.

          58.   As a direct and proximate result of Defendants’ unfair competition, Plaintiff has

suffered, and will continue to suffer, monetary loss and irreparable injury to its business, reputation,

and goodwill.

                                                   14
      Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 15 of 17 PageID #:15



                                            COUNT V
                              (Cybersquatting in Violation of the ACPA
                                       15 U.S.C. § 1125(d))

          59.    Plaintiff incorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          60.    The Defendants have registered, trafficked in, and/or used the domain name

<workforce.com>.

          61.    The domain name is confusingly similar to Plaintiff’s WORKFORCE™ SOFTWARE

Marks.

          62.    Upon information and belief, the Defendants have or had a bad faith intent to profit

from Plaintiff’s WORKFORCE™ SOFTWARE Marks when they registered, trafficked-in, and/or

used the domain name <workforce.com>.

          63.    As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered, and

will continue to suffer, monetary loss and irreparable injury to its business, reputation, and goodwill.

                                           COUNT VI
                              (Order Denying Trademark Registration
                                        15 U.S.C. § 1119)

          64.    Plaintiff incorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          65.    In any action involving a registered mark, the Court may determine the right to

registration.

          66.    In light of the Defendants’ infringement of Plaintiffs’ registered trademarks, the Court

should order, pursuant to 15 U.S.C. § 1119, that the USPTO deny registration of Defendants’

Application Serial No. 88/654,970.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully prays that the Court grant the following relief:


                                                    15
      Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 16 of 17 PageID #:16



        1.       That the Court preliminarily and permanently enjoin and restrain Defendants, as well

as their successors, assigns, officers, agents, and employees from:

                 a.      Infringing upon Plaintiff’s trademarks, service marks, design marks, or trade

names, including, but not limited to, Plaintiff’s WORKFORCE™ SOFTWARE Marks;

                 b.      Registering, using, or trafficking in any domain name that is identical or

confusingly similar to any of Plaintiff’s WORKFORCE™ SOFTWARE Marks, including, but not

limited to <workforce.com>; and

                 c.      Aiding or assisting any other third party in subsections 1(a) and 1(b) above;

        2.       That the Court order the transfer of the <workforce.com> domain name and any other

domain name identical or confusingly similar to Plaintiff’s WORKFORCE™ SOFTWARE Marks to

Plaintiff;

        3.       That the Court award Plaintiff its actual damages, lost profits, consequential damages,

exemplary damages, statutory damages, and any other damages allowable under law;

        4.       That the Court award Plaintiff its costs and attorneys’ fees;

        5.       That the Court order the USPTO to deny registration of Defendants’ Application Serial

No. 88/654,970;

        6.       That the Court declare the validity of Plaintiff’s U.S. Trademark Registration No.

4,608,651; and

        7.       That the Court award Plaintiff any other relief to which it is entitled at law or in equity.

                                            JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.

        Dated: this 11th day of December, 2020

                                                 HOWARD & HOWARD ATTORNEYS PLLC

                                                 By: /s/ Robert H. Smeltzer
                                                 Illinois Bar No. 6208507

                                                     16
       Case: 1:20-cv-07365 Document #: 1 Filed: 12/11/20 Page 17 of 17 PageID #:17



                                        200 South Michigan Avenue, Suite 1100
                                        Chicago, IL 60604
                                        Phone: (312) 372-4000
                                        Fax: (312) 939-5617
                                        Email: rsmeltzer@HowardandHoward.com

                                        By: /s/ Daniel H. Bliss
                                        (Admission Pro Hac Vice Pending)
                                        450 West Fourth Street
                                        Royal Oak, MI 48067
                                        Phone: (248) 723-0389
                                        Fax: (248) 645-1568
                                        Email: dblisss@HowardandHoward.com

                                        By: /s/ Jonathan W. Fountain
                                        (Admission Pro Hac Vice Pending)
                                        3800 Howard Hughes Parkway, Suite 1000
                                        Las Vegas, NV 89169
                                        Phone: (702) 257-1483
                                        Fax: (702) 567-1568
                                        Email: jfountain@HowardandHoward.com
4845-2011-8740, v. 1




                                           17
